Tilghman C. J.
Henry Ream was indicted and convicted of the offence of altering and defacing a book of record or *209registry, in the office of the surveyor general. The Court of Quarter Sessions of Dauphin county, before whom he was tried, sentenced him to undergo a servitude for two years in the public jail of Dauphin county, to be kept at hard labour, &c. The error assigned is, that the offence charged is not punishable by servitude at hard labour, &c. because it appears on the face of the indictment, that the book which was altered, or defaced, was not a record. The counsel for Ream. seem to take it for granted, that the indictment refers to a book in the surveyor general’s office, containing private accounts between the surveyor general and his deputies. What book was given in evidence on the trial, I know not, for I can know nothing out of the record. But, in the indictment, I find, that Ream is charged with altering and defacing “ a “ certain register and record, being and remaining as a pub- “ lie record, in the office of the surveyor general of this “ Commonwealth, to wit, Book F, &c.” And in another part of the indictment it is mentioned, that this book com tained the list of returns made by the said Ream, while acting as deputy of the surveyor general. Whether the book was a record or not, was to be tried by the jury, and they have affirmed, that it was a record. We must, therefore, take it to be so, unless none of the books in the office of the surveyor general are to be considered as public registers or records. The act of assembly against defacers of charters, &c. made in the year 1700, (on which this indictment is founded,) makes it criminal to forge, deface, or falsify any “ enrolment, registry, or record, within this province or territories.” These expressions are not confined to records of courts of justice. Every registry or enrolment, directed by law and preserved for the use of the public, is embraced by this act of assembly. It extends, without doubt, to the public books in the land office.- These books are of a most important nature, as they contain the origin of all titles to land. Formerly they were in the custody of the proprietaries and their officers. But, since. the Commonwealth became a sovereign state, the books of the land office have been committed to the charge of officers appointed under the authority of the government. By the act “ for establishing a land office,” &c. passed the 9th April, 1781, an office was created, consisting of three persons, called by the names of the secretary of the land office, the receiver general, and the sur*210veyor general, and it was directed, that into that office should be removed, and safely kept, “ all the records and papers of «the former land office or board of property, in the hands, “ custody, or possession of the late secretary, surveyor ge- “ neral or receiver general, or any other person or persons, “ entrusted with the care or management thereof, by or “ under the late proprietary of the province of Pennsylvania, “ &c.” And it was enacted by the same law, that “ all fu- “ ture grants and confirmations of land, should issue from “ the said office.” We perceive here, that these books were considered as records by the legislature. But even supposing, that in strictness of speech, the book in question was more properly a registry than a record, it is described in the indictment both as a registry and a record.
I am, therefore, of opinion, that the indictment is good, and the judgment should be*affirmed.
Gibson J. concurred.
Dungan J. gave -no opinion, having been counsel for the Commonwealth.
Judgment affirmed.